Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5 and 7-22 are pending. Claims 4 and 6 have been cancelled.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Kristi Wilson on 20 October 2021.

Amendments to the Specification

Amend the ABSTRACT OF THE DISCLOSURE as follows:

[0087] The invention provides seeds and plants of [tomato hybrid SVTS2208, tomato line FIRA813-0102, and] tomato line FIR-A806043. The invention thus relates to the plants, seeds, plant parts, and tissue cultures of [tomato hybrid SVTS2208, tomato line FIRA813-0102, and] tomato line FIR-A806043 and to methods for producing a 

Amendments to the Claims

Amend the claims as follows:

3.  (Currently amended) The plant of claim 1, wherein the plant is an inbred plant of said tomato line FIR-A806043.

5.  (Currently amended) The seed of claim 2, wherein the seed is an inbred seed of said tomato line FIR-A806043.

In claim 11, part (e), following “backcross progeny” insert the limitation --that comprises the trait and otherwise comprises all the physiological and morphological characteristics of tomato line FIR-A806043--.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5 and 7-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662